MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Capital City Petroleum, Inc. We have audited the accompanying balance sheet of Capital City Petroleum, Inc. as of September 30, 2007 and December 31, 2006, and the related statements of operations, stockholders’ equity and cash flows for nine months ended September 30, 2007, and the years ended December 31, 2006 and 2005. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Capital City Petroleum, Inc. as of September 30, 2007 and December 31, 2006, and the related statements of operations, stockholders’ equity and cash flows for nine months ended September 30, 2007, and the years ended December 31, 2006 and 2005, in conformity with accounting principles generally accepted in the United States of America. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada January 17, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 CAPITAL CITY PETROLEUM, INC. Statements of Operations b For the NineMonths Ended September 30, 2007 For theYear EndedDecember 31, 2006 For theYear Ended December 31, 2005 REVENUES Oil and gas revenue $ 1,804,709 $ 2,468,395 $ 1,681,039 Management revenue 162,192 1,419,588 1,662,178 Total Revenues 1,966,901 3,887,983 3,343,217 OPERATING EXPENSES Lease operating costs 390,437 423,212 206,151 Depreciation and depletion 534,580 760,931 562,610 General and administrative 845,594 2,123,981 2,610,351 Total Operating Expenses 1,770,611 3,308,124 3,379,112 INCOME (LOSS) FROM OPERATIONS 196,290 579,859 (35,895) OTHER INCOME (EXPENSE) Gain on sale of assets 211,210 - - Interest expense (476,350) (102,937) - Total Other Income (Expense) (265,140) (102,937) - NET INCOME (LOSS) $ (68,850) $ 476,922 $ (35,895) BASIC LOSS PER SHARE $ (0.04) $ 0.32 $ (0.02) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 1,715,500 1,500,000 1,500,000 The accompanying notes are a integral part of these financials statements. CAPITAL CITY PETROLEUM, INC. Statements of Stockholders' Equity Common Stock Shares Amount Paid-In Capital Retained Earnings Stockholders' Equity Balance, December 31, 2004 1,500,000 $ 1,500 $ 3,096,435 $ 473,960 $ 3,571,895 Contributed capital - - 4,098,958 - 4,098,958 Net loss for the year ended December 31, 2005 - - - (35,895) (35,895) Balance, December 31, 2005 1,500,000 1,500 7,195,393 438,065 7,634,958 Shareholder distributions - - (343,543) - (343,543) Beneficial conversion feature - - 550,000 - 550,000 Net income for the year ended December 31, 2006 - - - 476,922 476,922 Balance, December 31, 2006 1,500,000 1,500 7,401,850 914,987 8,318,337 Common stock issued for cash 215,500 216 2,154,784 - 2,155,000 Costs incurred by the Energy Funds not included in re-capitalization - (2,179,647) - (2,179,647) Net loss for the nine months ended September 30, 2007 - - - (68,850) (68,850) Balance, September 30, 2007 1,715,500 $ 1,716 $ 7,376,987 $ 846,137 $ 8,224,840 The accompanying notes are a integral part of these financials statements. CAPITAL CITY PETROLEUM, INC. Statements of Cash Flows For the NineMonths EndedSeptember 30, For the Years EndedDecember 31, 2007 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (68,850) $ 476,922 $ (35,895) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense 534,580 760,931 562,610 Gain on sale of assets (211,210) - - Amortization of discount on debt 458,333 91,667 - Changes in operating assets and liabilities Changes in accounts receivable (13,861) (103,703) 145,696 Changes in accounts payable (17,431) 102,367 63,815 Net Cash Provided by Operating Activities 681,561 1,328,184 736,226 CASH FLOWS FROMINVESTING ACTIVITIES Sale of oil and gas properties 318,860 - - Purchase of property and equipment - (186,911) (110) Purchase of oil and gas properties - (2,537,380) (3,685,074) Net Cash Used by Investing Activities 318,860 (2,724,291) (3,685,184) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of notes payable (850,000) - - Proceeds from notes payable - 950,000 - Costs incurred by the Energy Funds not includedinre-capitalization (2,179,647) (343,543) - Common stock issued for cash 2,155,000 - - Contributed capital - - 4,098,958 Net Cash Provided by Financing Activities (874,647) 606,457 4,098,958 NET DECREASE IN CASH 125,774 (789,650) 1,150,000 CASH AT BEGINNING OF PERIOD 380,099 1,169,749 19,749 CASH AT END OF PERIOD $ 505,873 $ 380,099 $ 1,169,749 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 18,017 $ 11,270 $ - Income Taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements. NOTES TO COMBINED FINANCIAL STATEMENTS OF CAPITAL CITY PETROLEUM AND VARIOUS CAPITAL CITY ENERGY FUNDS September 30, 2007 and December 31, 2006 and 2005 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations: On May 2, 2003 an entity known as Capital City Marketing Services, LLC (“Marketing”) was formed as an Ohio limited liability company (“LLC”). On September 30, 2003 Marketing changed the entity’s name to Capital City Petroleum, LLC (“The Company”). On September 28, 2006 the Company was merged with Capital City Petroleum, LLC, a Delaware limited liability company.The main purpose of the Company was to form and manage the oil and gas investments of various Capital City Energy Funds (“the Funds”).On October 19, 2007, the Company was converted into Capital City Petroleum, Inc., a Delaware corporation. All references to shares authorized and outstanding have been restated to reflect the conversion on a retroactive basis. At December 31, 2006, the Company managed oil and gas investments for seven Funds, which were capitalized at $14,712,000. These investments consisted of non operated oil and gas working interests in wells in the states of Arkansas, California, Colorado, Illinois, Indiana, Kansas, Louisiana, Nebraska, Ohio, Oklahoma, Texas and Wyoming with net revenue interests ranging from 42.35% to 0.03%. The gross number of wells in which the Funds own an interest is 386.00 and the number of net wells is 21.3665. The Company’s results of operations are largely dependent on two sources.The first being the management fees earned for managing the Funds and the second being the difference between the prices received by the Funds for its natural gas and crude oil products and thecost to find, develop, produce and market such resources. Natural gas and crude oil prices are subject to fluctuations in response to changes in supply, market uncertainty and a variety of factors beyond the Company’s control to the worldwide demand for and supply of crude oil and natural gas. Basis of Presentation The Company’s combined financial statements include the accounts of Capital City Petroleum, LLC and the seven Funds which it controls. Revenue Recognition The Company recognizes income from the management of energy funds and also from the sale of oil and gas production from the managed energy funds and from investments it makes for its own account. Revenues from the management of energy funds are recognized when the services are performed. Intercompany revenues are eliminated in the consolidation. Revenues from the production of natural gas and oil properties in which the Combined Companies have an interest are based on the respective Company’s net working interests.These revenues are recorded when the gas or oil passes to the purchasers. Use of Estimates The preparation of financial statements in accordance with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. NOTES TO COMBINED FINANCIAL STATEMENTS OF CAPITAL CITY PETROLEUM AND VARIOUS CAPITAL CITY ENERGY FUNDS September 30, 2007 and December 31, 2006 and 2005 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED Cash and Cash Equivalents Cash equivalents consist of time deposits and liquid debt investments with original maturities of three months or less at the time of purchase. At times during the year cash in these accounts exceeded the federally insured limits.
